Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
Claims 1-10 are presented for examination.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/30/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over LG ELECTRONICS: "Discussion on CSI framework for NR", 3GPP DRAFT; R1-1702455
(~presented by applicant, hereafter referred to as LG), in view of QUALCOMM
INCORPORATED: "Details of CSI framework", 3GPP DRAFT; R1-1705584, (~presented by applicant. hereafter referred to as Qualcomm).
Regarding claim 1, LG teaches a User Equipment (UE) configured to transmit a channel state information (CSI) report (see at least pg. 1, second line inside the frame, “A UE can be configured for CSI acquisition” and reference to CSI reporting in the following…”), the UE comprising: 
a radio transceiver (see at least pg. 1, second line inside the frame where LG discloses a UE): and 
a hardware processor (see at least pg. 1, second line inside the frame where LG discloses a UE) configured to: 
receive, via the radio transceiver, an aperiodic CSI reporting request on a physical downlink control channel (PDCCH) (see at least pg. 2; reference to triggering of aperiodic CSI-RS and CSI-reporting in the middle of pg. 2); 
determine a time gap between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report (the aperiodic CSI reporting tie offset Y, defined in the middle of pg. 2), wherein the determination of the time gap includes determining the time gap based on a timing advance value (see at least pg. 5 first paragraph). 
LG does not appear to specifically disclose determine a time threshold based on subcarrier spacing used by the UE; 
determine whether the determined time gap is shorter than the determined time threshold; 
on a condition the determined time gap is not shorter than the time threshold, transmit the CSI report in response to the CSI reporting request; and
on a condition the determined time gap is shorter than the time threshold, determine to ignore Downlink Control Information (DCI) used to trigger the CSI report, wherein the time threshold is further determined based on both of a processing capability of the UE and a CSI reporting combination to be reported.
In the same field of endeavor, Qualcomm teaches determine a time threshold based on subcarrier spacing used by the UE (see at least section 2.2); 
determine whether the determined time gap is shorter than the determined time threshold (see at least section 2.2); 
on a condition the determined time gap is not shorter than the time threshold, transmit the CSI report in response to the CSI reporting request (see at least section 2.2); and
on a condition the determined time gap is shorter than the time threshold, determine to ignore Downlink Control Information (DCI) used to trigger the CSI report, wherein the time threshold is further determined based on both of a processing capability of the UE and a CSI reporting combination to be reported (see at least section 2.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify LG with Qualcomm in order to transmit the CSI report at the right timing. 

Regarding claim 2, LG in view of Qualcomm teaches the UE according to claim 1.  In the obvious combination, Qualcomm teaches wherein the uplink channel is at least one of a physical uplink shared data channel (PUSCH) or a physical uplink control channel (PUCCH) (see at least Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date in LTE systems the designated uplink channel typically includes a PUSCH and a PUCCH.

Regarding claim 3, LG teaches a method performed by a User Equipment (UE) comprising a radio transceiver (see at least pg. 1, second line inside the frame where LG discloses a UE) and a hardware processor (see at least pg. 1, second line inside the frame where LG discloses a UE), the method comprising: 
receiving via the radio transceiver an aperiodic channel state information (CSI) reporting request on a physical downlink control channel (PDCCH) (see at least pg. 2; reference to triggering of aperiodic CSI-RS and CSI-reporting in the middle of pg. 2); 
determining a time gap between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report (the aperiodic CSI reporting tie offset Y, defined in the middle of pg. 2), wherein the time gap is determined based on a timing advance value (see at least pg. 5 first paragraph).
LG does not appear to specifically disclose determining a threshold based on subcarrier spacing used by the UE;
determining whether the determined time gap is shorter than the determined threshold; and
transmitting, on a condition the determined time gap is not shorter than the time threshold, the CSI report in response to the CSI reporting request, determining to ignore, on a condition the determined time gap is shorter than the time threshold, Downlink Control Information (DCI) used to trigger the CSI report, 
wherein the time threshold is further determined based on both of a processing capability of the UE and a CSI reporting combination to be reported.
	In the same field of endeavor, Qualcomm teaches determining a threshold based on subcarrier spacing used by the UE (see at least section 2.2);
determining whether the determined time gap is shorter than the determined threshold (see at least section 2.2); and
transmitting, on a condition the determined time gap is not shorter than the time threshold, the CSI report in response to the CSI reporting request, determining to ignore, on a condition the determined time gap is shorter than the time threshold, Downlink Control Information (DCI) used to trigger the CSI report, 
wherein the time threshold is further determined based on both of a processing capability of the UE and a CSI reporting combination to be reported (see at least section 2.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify LG with Qualcomm in order to transmit the CSI report at the right timing. 

Regarding claim 4, LG in view of Qualcomm teaches the method according to claim 3.  In the obvious combination, Qualcomm teaches wherein the uplink channel is at least one of a physical uplink shared data channel (PUSCH) or a physical uplink control channel (PUCCH) (see at least Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date in LTE systems the designated uplink channel typically includes a PUSCH and a PUCCH.

8.	Claim(s) 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0124663 A1 by Chen et al. (provided by applicant, hereafter referred to as Chen), in view of Qualcomm.
Regarding claim 5, Chen teaches a radio communication apparatus (see at least Fig. 7) comprising:
a radio transceiver (see at least Fig. 7); and
a hardware processor configured to:
transmit, to a User Equipment (UE) via the radio transceiver (see at least Fig. 7), an aperiodic channel state information (CSI) report request (see at least ¶ [0072]-[0073]) on a physical downlink control channel (PDCCH) (see at least Fig. 7).
Chen does not appear to specifically disclose on a condition a time gap which is determined by the UE is not shorter than a time threshold, receive the CSI report from the UE via the radio transceiver in response to the CSI reporting request, wherein, on a condition the time gap is shorter than the time threshold, Downlink Control Information (DCI) used to trigger the CSI report is determined to be ignored by the UE, wherein the time gap is between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received by the UE and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report from the UE, wherein the time gap is determined based on a timing advance value, and wherein the time threshold is determined based on subcarrier spacing used by the WTRU, a processing capability of the UE, and a CSI reporting combination to be reported.
In the same field of endeavor, Qualcomm teaches on a condition a time gap which is determined by the UE is not shorter than a time threshold, receive the CSI report from the UE via the radio transceiver in response to the CSI reporting request, wherein, on a condition the time gap is shorter than the time threshold, Downlink Control Information (DCI) used to trigger the CSI report is determined to be ignored by the UE, wherein the time gap is between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received by the UE and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report from the UE, wherein the time gap is determined based on a timing advance value, and wherein the time threshold is determined based on subcarrier spacing used by the WTRU, a processing capability of the UE, and a CSI reporting combination to be reported (see at least section 2.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chen with Qualcomm in order to transmit the CSI report at the right timing. 

 Regarding claim 6, Chen in view of Qualcomm teaches the radio communication apparatus according to claim 5.  In the obvious combination, Qualcomm teaches wherein the radio communication apparatus is a gNB or one of multiple network elements included in the gNB (see at least pg. 3 first paragraph).

Regarding claim 7, Chen in view of Qualcomm teaches the radio communication apparatus according to claim 6.  In the obvious combination, Qualcomm teaches wherein the uplink channel is at least one of a physical uplink shared data channel (PUSCH) or a physical uplink control channel (PUCCH) (see at least Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date in LTE systems the designated uplink channel typically includes a PUSCH and a PUCCH.

Regarding claim 8, Chen teaches a method for a radio communication apparatus (see at least abstract and Fig, 7), a method comprising:
transmitting, to a User Equipment (UE), an aperiodic channel state information (CSI) report request on a physical downlink control channel (PDCCH) (see at least Fig, 7 and ¶ [0072]-[0073]).
Chen does not appear to specifically disclose on a condition a time gap which is determined by the UE is not shorter than a time threshold, receive the CSI report from the UE via the radio transceiver in response to the CSI reporting request, wherein, on a condition the time gap is shorter than the time threshold, Downlink Control Information (DCI) used to trigger the CSI report is determined to be ignored by the UE, wherein the time gap is between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received by the UE and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report from the UE, wherein the time gap is determined based on a timing advance value, and wherein the time threshold is determined based on subcarrier spacing used by the WTRU, a processing capability of the UE, and a CSI reporting combination to be reported.
In the same field of endeavor, Qualcomm teaches on a condition a time gap which is determined by the UE is not shorter than a time threshold, receive the CSI report from the UE via the radio transceiver in response to the CSI reporting request, wherein, on a condition the time gap is shorter than the time threshold, Downlink Control Information (DCI) used to trigger the CSI report is determined to be ignored by the UE, wherein the time gap is between a last symbol of the PDCCH of which the aperiodic CSI reporting request is received by the UE and a first uplink symbol of an uplink channel for transmission of a corresponding CSI report from the UE, wherein the time gap is determined based on a timing advance value, and wherein the time threshold is determined based on subcarrier spacing used by the WTRU, a processing capability of the UE, and a CSI reporting combination to be reported (see at least section 2.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chen with Qualcomm in order to transmit the CSI report at the right timing. 

Regarding claim 9, The method according to claim 8.  In the obvious combination, Qualcomm teaches wherein the radio communication apparatus is a gNB or one of multiple network elements included in the gNB (see at least pg. 3 first paragraph).

Regarding claim 10, The method according to claim 9. In the obvious combination, Qualcomm teaches wherein the uplink channel is at least one of a physical uplink shared data channel (PUSCH) or a physical uplink control channel (PUCCH) (see at least Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date in LTE systems the designated uplink channel typically includes a PUSCH and a PUCCH.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465